In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: February 3, 2022

* * * * * * * *                     *    *  * *   *
CIARA HENDRICKSON,                          *
                                            *
              Petitioners,                  *             No. 17-006V
                                            *
v.                                          *             Special Master Gowen
                                            *
SECRETARY OF HEALTH                         *             Decision on Stipulation;
AND HUMAN SERVICES,                         *             HPV; Tdap; meningococcal;
                                            *             optic neuritis; headaches.
              Respondent.                   *
* * * * * * * * * * * * *
Diana Lynn Stadelnikas, Maglio Christopher and Toale, PA, Sarasota, FL., for petitioner.
Emilie Williams,, U.S. Department of Justice, Washington, D.C., for respondent.

                                      DECISION ON STIPULATION 1

        On January 3, 2017, Ciara Hendrickson (“petitioner”), filed a petition for compensation
under the National Vaccine Injury Program. 2 Petition (ECF No. 1). Petitioner alleges that as a
result of receiving the HPV and Tdap vaccination on July 30, 2015, and the meningococcal
vaccination on August 5, 2015, she suffered from headaches and optic neuritis. Id. at 2.

        On February 3, 2022, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation (“Stip.”) (ECF No. 89). Respondent
denies that the vaccines caused or significantly aggravated petitioner’s alleged injury or any
other injury. Id. at ¶ 6. Nevertheless, maintaining their respective positions, the parties now
agree that the issues between them shall be settled and that a decision should be entered

1 Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a

reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
awarding the compensation to the petitioner according to the terms of the stipulation attached
hereto as Appendix A. Id. at ¶ 7.

        The stipulation provides:
        a) A lump sum of $40,407.48 in the form of a check payable to petitioner; and
        b) A lump sum of $9,592.52, in the form of a check payable jointly to petitioner and
           the State of Florida Agency for Health Care Administration, representing
           reimbursement of a lien for services rendered to petitioner by the State of
           Florida, in the form of a check payable to:

                               Agency for Health Care Administration
                            Florida Medicaid Casualty Recovery Program
                                           PO Box 12188
                                     Tallahassee, FL 32317-2188

        Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the stipulation and this decision. 3

        IT IS SO ORDERED.

                                                                               s/Thomas L. Gowen
                                                                               Thomas L. Gowen
                                                                               Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).